Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Celeste G. Broughton appeals the district court’s order denying her post-judgment motion for disqualification of the district court judge. We have reviewed the *222record and find no reversible error. Accordingly, we affirm the district court’s We also deny Broughton’s most recent motion for reconsideration of this court’s prior order substituting the bankruptcy trustee as the Appellant as moot, as the trustee has been removed as the Appellant. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.